Citation Nr: 1136149	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  04-22 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for right-sided brain damage.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and the appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1944 to February 1946.  He died in July 2009, during the pendency of the appeal.  The appellant is his surviving spouse and the substituted party.  

Historically, the Veteran and the appellant provided testimony at a March 2008 videoconference hearing before the undersigned.  A transcript is associated with the claims folder.  The Board denied the claims in April 2008.  

The Veteran appealed that decision to the Veterans Claims Court.  In early July 2009, the Court Clerk granted a Joint Motion for Remand (JMR); however, the Veteran had died several days before.  In October 2010, the Court granted the appellant's motion for substitution and the JMR, which had the effect of vacating and remanding the Board's April 2008 decision for compliance with instructions provided in the JMR.

In consideration of the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, any reported symptoms, and the other information of record), the Board has recharacterized the issues as now stated on the Title Page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, a medical opinion is needed on the issue of whether asbestosis was related to service.  Although the Veteran underwent an examination prior to his death, the examiner was unable to render an opinion without resorting to speculation but did not explain why he could not provide an opinion or identify additional information that would be necessary to provide an opinion.  Therefore, another opinion is needed.

Next, the appellant contends that that the Veteran was picking up empty shells from the deck of the ship while it was blowing up mines on shore with 40 millimeter guns.  She asserts that he was standing under the barrels when the gunners mate emptied 8 rounds of ammunition without warning, right next to his head.  The appellant contends that this trauma caused his brain damage and PTSD.  

An attempt to obtain the deck logs from the USS Casablanca during the time that the Veteran was stationed on the ship should be undertaken.  Moreover, an opinion should be requested with regard to whether the Veteran's brain damage and/or and PTSD were caused by the incident onboard ship in 1945.       

In addition, the Veteran was consistently diagnosed with depression by his examining physicians.  Pursuant to Clemons, the RO should consider any other psychiatric disorders reasonably raised in the record.

Parenthetically, the JMR ordered that medical examinations be undertaken.  Although the Veteran had died by the time the JMR was written, it is self-evident that no examinations can be done since he has died.  Therefore, opinions without examinations will be ordered.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA Medical Center, Biloxi, for the period from March 2007 to the Veteran's death in July 2009.

2.  After the appellant has signed the appropriate release and provided the contact information, obtain medical records from Dr. Markle.

3.  Contact the appropriate organization to request the deck logs from the USS Casablanca during the period the Veteran was stationed on that ship.  If the records are unavailable, a negative response should be associated with the claims file.

4.  Obtain a medical opinion with regard to the causation or etiology of the Veteran's asbestosis.  A complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the reviewer for review of the medical history, and the report should reflect that such review was accomplished.       

a.  The reviewer should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's asbestosis was incurred during or caused by exposure to asbestos during active service.  The reviewer must provide an explanation for the opinion reached, and should specifically comment on the Veteran's statements that he was exposed to asbestos for several years following service in his job at an air conditioning company.

b.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

5.  Obtain a medical opinion with regard to the causation or etiology of the Veteran's right-sided brain damage and vertigo symptoms.  A complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the reviewer for review of the medical history, and the report should reflect that such review was accomplished.       

a.  The examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's right-sided brain damage and/or vertigo was incurred during or caused by the trauma to his head during active service.  The examiner must provide an explanation for the opinion reached.

b.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

6.  Obtain a medical opinion with regard to the causation or etiology of the Veteran's PTSD.  A complete rationale for any opinion expressed should be provided.  The claims file, to include a copy of this Remand, must be made available to the reviewer for review of the medical history, and the report should reflect that such review was accomplished.       

a.  The examiner should address the issue of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran's PTSD was incurred during or caused by the head trauma that occurred during active service.  The examiner must provide an explanation for the opinion reached.

b.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

7.  If any benefit sought is not granted, the appellant and her attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

